Citation Nr: 0535080	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1978 to July 
1980, when he was separated due to alcohol or other drug 
abuse.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In May 2001, a Board hearing was conducted at the RO before a 
Veterans Law Judge, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, in July 2001, the presiding 
Veterans Law Judge at that hearing remanded this case for 
additional development.  

The Veterans Law Judge who conducted the May 2001 hearing is 
no longer employed at the Board.  In August 2003, the Board 
sent a letter to the appellant to notify him of this and of 
his right to another Board hearing pursuant to 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.707.  He was informed that a 
nonresponse would be interpreted as a negative reply.  The 
appellant did not send any response to the Board.  The case 
accordingly was reassigned, and then was remanded again in 
November 2003; the case has now been returned to the Board 
for appellate review.

In a VA Form 21-4138 received in June 2004, the appellant 
raised a claim of entitlement to pension.  He also apparently 
wants to revisit previously denied claims for service 
connection, as well as an increased rating.  These matters 
are REFERRED to the RO for appropriate action.

On November 30, 2005, a Deputy Vice Chairman of the Board 
ruled favorably on the motion to advance this case on the 
docket based on a finding of good cause, namely financial 
hardship related to Hurricane Katrina.  38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder in a rating 
action issued in November 1981; the appellant was notified of 
the denial that same month but did not appeal.

2.  The RO denied the reopening of the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
in a rating action issued in April 1994; the appellant was 
notified of the denial that same month but did not appeal.

3.  Evidence submitted subsequent to the April 1994 rating 
decision does not bear directly and substantially upon the 
claim for service connection for a psychiatric disorder, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the underlying claim.

4.  The appellant testified in May 2001 that his headache 
disability was manifested by a constant severe pain 24 hours 
a day that confined him to bed every day.

5.  VA medical evidence reflects that the appellant's 
headache disability was treated during one to four months of 
each year from 1996 to 2003, and with use of daily 
medication.

6.  The disability picture caused by the appellant's headache 
disability is not so unusual as to render the application of 
the regular rating provisions impractical.

7.  The appellant is currently service-connected for one 
disability (tension headaches) evaluated as 30 percent 
disabling.

8.  The appellant's service-connected disability does not 
prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied the reopening 
of the appellant's claim of entitlement to service connection 
for a psychiatric condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2005).

2.  The evidence received subsequent to the April 1994 rating 
decision is not new and material, and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.124a, Diagnostic Code 8100 (2005).

4.  The appellant is not unemployable by reason of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by correspondence dated 
in May 2003, September 2004, and March 2005, as well as the 
July 2001 and November 2003 Board remands; these documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In addition, in the September 1999 and October 2002 
Statements of the Case (SOC), and the various Supplemental 
Statements of the Case (SSOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to the reopening of a claim, to an increased evaluation for 
headaches and to a total rating based on individual 
unemployability.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even though the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's three claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant testified before the 
Board.  The appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist or notify that is 
unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


A.  New and material evidence claim

The appellant's claim for service connection for a 
psychiatric disorder was originally denied in a March 1981 
rating decision; the denial was confirmed in a November 1981 
rating decision.  The appellant was notified that same month 
and did not appeal.  The RO subsequently denied the reopening 
of the psychiatric disorder service connection claim in 
rating decisions issued in September 1990, and April 1994.  
The case on appeal stems from a February 1998 rating that 
denied the reopening of the claim.

38 C.F.R. § 3.156(a), which defines new and material 
evidence, was amended in 2001, and that amendment applies to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  That amendment does not apply in 
this case as the appellant's claim to reopen was filed in 
August 1997.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The April 1994 rating decision, 
the last time the appellant's psychiatric disorder service 
connection claim was disallowed on any basis, is final and 
the claim may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the April 1994 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (While 38 C.F.R. § 3.156(a) was 
amended during the pendency of this appeal, the amendment 
does not apply in this case, as it applies only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (2001).  The veteran's claim to reopen was filed before 
August 2001.)  Whether new and material evidence is submitted 
is also a jurisdictional test--if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In order to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The evidence considered by the RO in reaching its April 1994 
rating decision included the appellant's service medical 
records; a VA Form 21-526 submitted by the appellant in July 
1980; a September 1980 report from a private doctor; VA 
hospital treatment reports dated in 1980 and 1981; an October 
1991 report from a private doctor; the reports of the VA 
inpatient and outpatient medical treatment rendered between 
1990 and 1993; and various written statements submitted by 
the appellant.

Review of the appellant's service medical records reveals 
that the appellant complained of various psychiatric symptoms 
on his February 1980 report of medical history.  He also 
reported that he had been treated at a New Orleans mental 
health center for 'bad nerves' in 1978.  The appellant 
underwent a mental status evaluation in February 1980; there 
was no evidence of a psychotic disorder.  In March 1980, the 
appellant was treated for alcohol abuse.  His DD Form 214 
states that he was separated for alcohol or other drug abuse.

The appellant filed a claim for benefits in July 1978; he 
sought service connection for drug abuse and a nervous 
condition and stated that he was enrolling in a VA drug 
treatment program.  VA inpatient and outpatient treatment 
records dated in 1980 and 1981 indicate that the appellant 
was treated for alcohol dependence (alcoholism).  A private 
medical record dated in September 1980 states that the 
appellant had injured his back; in October 1991, the 
appellant had an MRI of the lumbar spine.  VA treatment 
records dated between 1990 and 1993 indicate that the 
appellant had been treated for major depression, 
pancreatitis, chronic low back pain, acute renal failure, 
alcohol abuse, cocaine abuse, malnutrition, hypotension and 
respiratory distress.

The evidence added to the claims file after the April 1994 
rating denial includes the appellant's August 1997 claim to 
reopen; Disability Determination records dated in December 
1993, and February 1994; VA treatment records dated between 
1993 and 2003; various VA medical examination reports dated 
between April 1996 and May 2004; the appellant's testimony at 
his May 2001 Board hearing; and various written statements 
submitted by the appellant and his representative.

During his May 2001 hearing, the appellant testified about 
his headaches.  Review of the medical evidence added to the 
record after the April 1994 rating decision reveals that the 
appellant had been treated for jaw problems, lumbar spine 
problems, diabetes mellitus, chronic pancreatitis, 
hypertension, joint pain, muscle pain, headaches, a fractured 
ankle, a right shoulder injury, depression, schizophrenia, 
history of narcotic and alcohol abuse and tobacco abuse.  
There are no clinical findings or assessments that link any 
one of the appellant's current psychiatric diagnoses to 
service or to any incident relating to service.  Service 
connection has been denied for drug abuse and alcohol abuse 
because those disabilities were attributed to the appellant's 
willful misconduct; none of the medical evidence added to the 
record after the April 1994 rating establishes that the 
appellant's in-service alcohol or drug abuse was other than 
willful misconduct.

The specified basis for initial disallowance of the 
appellant's claim for service connection for a psychiatric 
disorder was that the competent medical evidence of record 
did not reveal the appellant to have demonstrated any 
psychiatric condition during service or within one year of 
his separation from service that was due to something other 
than willful misconduct.  The April 1994 rating decision held 
that no new and material evidence on that point had been 
received.  The appellant contends that his current 
psychiatric pathology is related to his Army service.

The Board concludes that the items of evidence received since 
the April 1994 rating denial are "new" because they are 
pertinent to the claim and were not previously of record.  
However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Rather it merely confirms that the appellant 
suffers from current psychiatric pathology, without offering 
any indication of a causal link or nexus between any type of 
psychiatric disorder and the appellant's service.  The 
appellant has contended that his psychiatric problems are 
related to service.  However, service medical records are 
without any evidence of any psychiatric disorder other than 
alcohol abuse.  The evidence added to the record since April 
1994 does not address or contradict the reasoning offered in 
support of the April 1994 rating decision.  In other words, 
it does not tend to support the veteran's claim in a manner 
not already shown in April 1994.  The newly received evidence 
merely demonstrates what was already known in April 1994, 
namely that the veteran had had treatment for psychiatric 
problems.  It has no direct bearing on the issue of 
entitlement to service connection for a psychiatric disorder, 
and therefore, is not material.  See Shoop v. Derwinski, 3 
Vet. App. 45 (1992).

The Board has considered the appellant's statements that his 
psychiatric pathology is a result of things that occurred 
during his active military service.  These statements are not 
competent evidence of a nexus between any mental condition 
and the appellant's Army service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.  Nor has 
the appellant's representative.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board finds that the evidence 
submitted subsequent to the April 1994 rating decision does 
not provide relevant information as to the question of 
whether the appellant suffers from psychiatric pathology as a 
result of his active service more than twenty-five years ago.  
No competent medical opinion linking the appellant's 
depression or schizophrenia or any other psychiatric 
condition with any incident of service has been received 
since the April 1994 rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the April 1994 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
for entitlement to service connection for a psychiatric 
disorder.  Therefore, the claim is not reopened.

B.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under these criteria, a 30 percent rating is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124, Diagnostic Code 8100.

During his May 2001 hearing, the appellant testified that his 
headaches were present all of the time, twenty-four hours per 
day, and seven days per week, except when he was sleeping.  
He stated that he was only able to sleep three to four hours 
per night due to the headaches.  He also testified that he 
had received treatment at a VA hospital.  The appellant 
further testified that the manifestations of his service-
connected tension headaches included dizziness and passing 
out.

The appellant underwent VA medical examinations in November 
1997, October 2000, June 2002, December 200, April 2003, and 
May 2004.  In November 1997, the appellant stated that his 
headache would usually come on when he was under stress and 
tension.  He said that the headache was all of the time.  
During his October 2000 examination, the appellant stated 
that he had continuous headaches and that he would waken in 
the middle of the night with a headache.  He said that the 
headaches, when severe, would disable him.  In June 2002, the 
appellant reported having a headache that lasted several 
hours almost every day.  He said that he was not taking any 
medication for these headaches.  In April 2003, the appellant 
reported that his severe headache could last from four to 
five hours and that he constantly had a headache, more or 
less, every day.  The examiner noted that the appellant did 
not meet any of the International Headache Society criteria 
for migraine.  The appellant most recently underwent a VA 
examination in May 2004; the examiner reviewed the 
appellant's claims file.  The appellant stated that when the 
headache was very severe, he had to lie down.  He said that 
he had headaches every day that were relieved only for a few 
hours.  The examiner concluded that the appellant's headaches 
were sometimes incapacitating.  

Review of the VA medical treatment evidence of record 
indicates that the appellant sought treatment for complaints 
of headaches in July and September of 1996; no mention was 
made of prostrating attacks.  The appellant complained of 
severe headaches in February, July and November of 1997.  In 
1998, he sought treatment for headaches in June and November.  
Again, there was no mention of prostrating attacks.  The 
appellant sought treatment for headaches in four different 
months in 1999; he reported that they were increased in 
frequency and severity.  In May 1999, he said that the pain 
was 10/10, but the health care provider stated that the 
appellant did not appear to be in any distress.  During the 
two month at the end of 2000, the appellant reported that he 
had headaches that woke him up at night.  He reported having 
pain in his lower back, his leg, his left foot and his head 
in March 2001.  The VA clinical problem list dated in October 
2002 does not include any mention of headaches.  In December 
2002, the appellant complained of intermittent headaches and 
the next month he complained of more frequent and more severe 
headaches.  In March 2003, the appellant sought treatment for 
pain in his upper back, neck, shoulder, generalized muscles 
and generalized joints; he described the pain as constant and 
continuing for days.  Between April and August of 2003, the 
appellant was treated for various conditions, including 
diabetes and pain in his neck, shoulder and arm, without any 
mention of headaches.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a schedular 
rating in excess of the currently assigned 30 percent.  This 
is based on the differing pictures painted by the VA 
examination reports and the appellant's own testimony versus 
the clinical treatment evidence of record.  While the 
appellant reports continuous prostrating headaches, there is 
no clinical documentation that he had any prostrating 
headaches or that the headaches were as frequent or as severe 
as he had stated in his testimony.  Furthermore, the 
appellant apparently was working in March 2003, when he 
sought a cortisone shot for his shoulder because it had been 
hurting him when working as a painter.  The clinical evidence 
of record does not demonstrate the existence of very frequent 
completely prostrating and prolonged attacks or that the 
headache disability is productive of severe economic 
inadaptability.  In fact, the appellant has received more 
recent treatment in the VA pain management clinic for back, 
joint and muscle pain than for headache pain.  There is no 
clinical evidence of record that the appellant was unable to 
report for serial treatment sessions in the diabetes clinic 
or the tobacco cessation clinic or the pain management clinic 
or the mental health clinic due to headaches.  Accordingly, 
the Board finds that a 30 percent rating is the appropriate 
evaluation in this case and that the degree of impairment 
resulting from the service-connected headaches in this case 
does not more nearly approximate the next higher (50%) 
rating.  38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's chronic 
headache disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for his headaches, nor 
has he required any extensive treatment beyond medication and 
rest.  The appellant has not offered any objective evidence 
of any symptoms due to the chronic headaches that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

The findings needed for an evaluation in excess of 30 percent 
were not demonstrated in the evidence of record.  For the 
foregoing reasons, the Board finds that the preponderance of 
the evidence is against the appellant's increased rating 
claim.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

C.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for one disability, tension headaches, that is 
assigned 30 percent evaluation.  Thus, the afore-mentioned 
requirement for one rating of 40 percent or higher and the 
combined rating of 70 percent or higher has not been met.

The medical evidence of record indicates that the appellant 
has diabetes mellitus, chronic low back pain, psychiatric 
problems, peroneal palsy, generalized joint and muscle pain, 
hypertension and high triglycerides, as of May 2004.  These 
conditions are in addition to his service-connected 
disability during the period in question.  

A rating in excess of 30 percent for the headache disability 
has been denied on an extraschedular basis, as discussed 
above.  As previously noted, in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. 
§ 3.321(b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The headache Diagnostic Code, 
8100, provides for a higher rating, but the required 
manifestations have not been shown.  The Board further finds 
no evidence that the appellant's headache disorder ever 
presented such an unusual or exceptional disability picture 
so as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The appellant did not 
require any hospitalization for the headache condition 
between 1996 and the present; nor have there been any other 
exceptional/unusual characteristics of disability that would 
merit extraschedular consideration.  There is no evidence 
that service-connected disability has interfered markedly 
with employment so as to preclude application of the regular 
schedular ratings, or make the appellant unable to secure or 
follow a substantially gainful occupation.  

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or lack of work 
skills or advancing age made him incapable of performing the 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The appellant has not presented, nor has 
the Board found, circumstances between that have placed this 
appellant in a different position than other veterans rated 
30 percent disabling.  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case outside 
the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The appellant's disability has not 
been, in the Board's determination, so severely disabling as 
to have rendered him or the average person similarly situated 
unable to secure or follow substantially gainful employment, 
nor does the evidence of record reflect that the headache 
condition would render him individually unable to follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the higher rating 
issues, the Board finds the evidence in its entirety does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of regular schedular 
standards.  Considering only the service-connected 
disabilities, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the headache disability, 
and that the grant of an extraschedular evaluation at any 
time for that disability - under either 38 C.F.R. § 3.321(b) 
or § 4.16(b) -- is not warranted.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected disability.  Accordingly, the benefit 
sought on appeal is denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the benefits sought on appeal are 
denied.

An increased rating in excess of 30 percent for the veteran's 
headache disability is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


